Application for writ of error is made by Carrie Riordan and others, who are plaintiffs, and in the District Court recovered a judgment, which on appeal was reversed and the cause remanded by the Court of Civil Appeals, on the ground that the facts proved did not entitle the plaintiffs to a judgment.
The case involves no question that would give this court jurisdiction, nor is it made to appear, that "the judgment of the Court of Civil Appeals reversing the judgment practically settles the case."
What the facts may be shown to be on another trial, we can have no knowledge, and the petition for writ of error does hot show or suggest *Page 513 
that no proof other than that made on the former trial may not be produced on another.
For want of jurisdiction, the application must be dismissed. It is so ordered.
Application dismissed.
Delivered May 25, 1893.